Title: From George Washington to Henry Laurens, 12 October 1789
From: Washington, George
To: Laurens, Henry

 
          
            New York October 12. 1789.
          
          The packet of seeds which accompanies this letter is part of a parcel sent to me by Mr Anderson of St Vincent at the request of Mr Benjamin Vaughan of London, which I do myself the pleasure to distribute agreeably to that Gentleman’s intention—subjoining an extract from Mr Anderson’s letter for your government in sowing the seed.
          They would have been forwarded sooner had not my late indisposition and multiplied avocations since my recovery intervened to prevent it—But as they will arrive in season for sowing next year, and as they did not reach me in time for this, no inconvenience will result from the delay.
          
            G. Washington.
          
        